DETAILED ACTION
Claims 1-5, 7-10, 12-17, 19-23 are pending in the application and claims 1-5, 7-10, 12-17, 19-23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-5, 7-10, 12-17, 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations “pre-calculating secondary aggregate data,” and “to generate tertiary aggregated data values” can be reasonably performed mentally.  The “data lake,” “pre-calculation component,” “database” and “one or more applications” are merely instructions to implement the abstract idea on a generic computer components, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 12-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recites values once calculated have no dependence on partitions and recites tertiary aggregated values with no dependence on partitions. These limitations are unclear for several reasons. First, it is not clear what is meant by having no dependence on data partitions. Second, it is unclear how data after it is calculated would result in having no dependence. Third, once data is calculated the data is no longer used so it is unclear how it ties back into the claim. 

	Dependent claims are rejected for depending off independent claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12-17, 20-23 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Collins et al. US2014/0082098
Regarding claim 1, Siebel teaches: A method for managing sequence-dependent data sets in a distributed computing environment, comprising: (Siebel see paragraph 0068 0158 sensor device communicating with devices or systems sending and receiving messages in MQ telemetry transport including time series data in distributed computing architecture where time series data reads on sequence dependent data.)
obtaining process characterization data from a plurality of manufacturing site data sources comprising sequence-dependent data, the plurality of manufacturing site data sources being located at a plurality of manufacturing sites; (Siebel see paragraph 0158 0184 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data reads on characterization data and oil gas networks and chemical facilities reads on manufacturing site at a plurality of production sites such that each facility or complex in a network is a manufacturing site at a production site with each facility having its own address and construction details)
storing the obtained process characterization data in a plurality of data partitions; (Siebel see paragraph 0163 0164 0166 sensor data partitioned across storage cluster)
pre-calculating one or more secondary aggregated data values based on the sequence-dependent data from the plurality of data partitions, (Siebel see paragraph 0151 0163 0164 0166 0171 0314 by broadest reasonable interpretation and by reading the specification, examiner interprets this to mean that data is aggregated from data in partitions. Siebel teaches storing aggregated data on databases storing sensor data and time series data on partitioned databases and recalculating data based on changes in partitioned databases storing aggregated data based on the data in partitioned databases in multi-dimensional database. Linear interpolation filling in missing gaps of sensor data for validation during aggregation also reads on pre-calculating aggregated data values)
storing the pre-calculated one or more secondary aggregated data values (Siebel see paragraph 0163 partitioned interval or time series data to be stored in database in key value store)
receiving a data analysis request based on the obtained process characterization data; and (Siebel see paragraph 0634 request for sensor data for application layer and processing data where request for data for processing reads on analysis request)
processing the received request in the distributed computing environment to generate an analyzed result, the processing comprising processing data from stored pre-calculated one or more secondary aggregated data value to generate a tertiary aggregated data value, the tertiary aggregated data value having no dependence upon the plurality of data partitions and, the analyzed result comprising the tertiary aggregated data value. (Siebel see paragraph 0067-0069 0218 0219 0223 0226 0229 0243 request for sensor data for application layer and processing data such that applications apply analytics to data in distributed computing architecture extracting data from different data sources into a single platform to perform analytical processing done by applications. Data analytics component may also stream data from many data sources and detect whether a value is within a window and make a determination or notification or warning based on whether the value is within a window range. Applications performing analytical processing and determining a notification or warning reads on analyzed result, the window or range of values reads on tertiary data value and making a determination of warning based on that range reads on result comprising tertiary value, window or range of values being irrelevant to the partitions reads on no dependence upon data partitions)
Siebel does not distinctly disclose: wherein, once calculated, the pre-calculated one or more secondary aggregated data values no longer have dependence upon the plurality of data partitions
However, Collins teaches: wherein, once calculated, the pre-calculated one or more secondary aggregated data values no longer have dependence upon the plurality of data partitions (Collins see paragraph 0008 0009 in calculating presence of a user pre-calculated information is processed by an aggregator so that resultant presence calculation can be made where no mention of partitions reads on no longer having dependence on data partitions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include calculating aggregated data as taught by Collins for the predictable result of more efficiently organizing and processing data.
	
Regarding claim 2, Siebel teaches: wherein the sequence-dependent data comprises time-sequence data. (Siebel see paragraph 0158 time series data reads on sequence dependent data and time sequence data)

Regarding claim 3, Siebel teaches: wherein the plurality of manufacturing site data sources comprise a plurality of sensors, a plurality of process controllers, or a combination thereof.  (Siebel see paragraph 0490 data from different sources come from network of sensors)

Regarding claim 4, Siebel teaches: wherein the plurality of production sites comprise a plurality of refineries, a plurality of chemical production sites, a plurality of extraction sites, or a combination thereof.  (Siebel see paragraph 0489 oil and gas pipeline network, electricity network, wastewater system, chemical facility)

Regarding claim 5, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values are stored in a data platform comprising a central location, a cloud location, a local location, or a combination thereof (Siebel see paragraph 0171 0219 multidimensional data store to store aggregated data from many data stores reads on central location, cloud based platform)

Regarding claim 8, Siebel teaches: wherein the plurality of data partitions including a first data partition and a second data partition, and the pre-calculated one or more secondary aggregated data values comprise moving average values, the first data partition comprising data from a first time period for first data source and the second data partition comprising data from a second time period for the first data source.  (Siebel see paragraph 0425 data spread in days over two consecutive windows and average value over those windows of time)

Regarding claim 9, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values comprise interpolated data values, extrapolated data values, imputed data values, smoothed data values, or a combination thereof. (Siebel see paragraph 0151 0314 0439 aggregated data includes predictive maintenance and loss detection and analytical data measured over time which reads on extrapolated values. Linear interpolation a filling in missing values also reads on interpolated data values.)

Regarding claim 10, Siebel teaches: wherein the first time period and the second time period comprise consecutive time periods. (Siebel see paragraph 0425 data spread in days over two consecutive windows)

Regarding claim 12, Siebel teaches: A system for managing sequence-dependent data sets in a distributed computing environment, comprising: a manufacturing data lake comprising a plurality of data partitions for storing received data from a plurality of manufacturing sites, the received data comprising sequence-dependent data; (Siebel see paragraph 0063 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors such that sensors communicate with data sources sending messages including sensor data and time series data where sensor data partitioned across storage cluster and a data lake is established)
a pre-calculation component for pre-calculating one or more secondary aggregated data values based on stored sequence-dependent data from the plurality of data partitions of the manufacturing data lake; (Siebel see paragraph 0151 0163 0164 0166 0171 0314 by broadest reasonable interpretation and by reading the specification, examiner interprets this to mean that data is aggregated from data in partitions. Siebel teaches storing aggregated data on databases storing sensor data and time series data on partitioned databases and recalculating data based on changes in partitioned databases storing aggregated data based on the data in partitioned databases in multi-dimensional database.)
a database for storing the pre-calculated one or more secondary aggregated data values; and (Siebel see paragraph 0063 0163 0164 0314 store aggregated data on databases storing sensor data and time series data on partitioned database such that data is stored in data lake)
one or more applications for processing the pre-calculated one or more secondary aggregated data values to generate tertiary aggregated data values, the tertiary aggregated data value having no dependence upon the plurality of data partitions (Siebel see paragraph 0067-0069 0218 0219 0223 0226 0229 0243 request for sensor data for application layer and processing data such that applications apply analytics to data in distributed computing architecture extracting data from different data sources into a single platform to perform analytical processing done by applications. Data analytics component may also stream data from many data sources and detect whether a value is within a window and make a determination or notification or warning based on whether the value is within a window range, window or range of values being irrelevant to the partitions reads on no dependence upon data partitions)
Siebel does not distinctly disclose: wherein, once calculated, the pre-calculated one or more secondary aggregated data values no longer have dependence upon the plurality of data partitions
However, Collins teaches: wherein, once calculated, the pre-calculated one or more secondary aggregated data values no longer have dependence upon the plurality of data partitions (Collins see paragraph 0008 0009 in calculating presence of a user pre-calculated information is processed by an aggregator so that resultant presence calculation can be made where no mention of partitions reads on no longer having dependence on data partitions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include calculating aggregated data as taught by Collins for the predictable result of more efficiently organizing and processing data.

Regarding claims 13-17, 20-23, note the rejection of claim(s) 1-5, 8-10, 12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 7, 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al. US2017/0006135 in view of Collins et al. US2014/0082098 in view of Gibbs US2011/0085671
Regarding claim 7, Siebel teaches: wherein the pre-calculated one or more secondary aggregated data values, the plurality of data partitions comprising data partitions for a plurality of sensors associated with different production processes in a production environment (Siebel see paragraph 0158 0163 0164 0489 0490 application applying to oil and gas pipeline networks and chemical facilities including a network of sensors and store aggregated data on databases storing sensor data and time series data on partitioned database)
Siebel does not distinctly disclose: comprise time offset correlation values 
However, Gibbs teaches: comprise time offset correlation values (Gibbs see paragraph 0053 time offsets for which a correlation value has been calculated)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of collecting data as taught by Siebel to include time offset correlation values as taught by Gibbs for the predictable result of more efficiently managing data

Regarding claim 19, see rejection of claim 7


Response to Arguments
	Applicant’s argument: Prior art of record does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153